       Case 1:20-cv-03321-GHW Document 5 Filed 04/29/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X   Case No. ________________
JESSICA SMITH,

                                                  Petitioner,           COMPLAINT

                              -against-

PAYPAL, INC.,

                                                    Defendant.
--------------------------------------------------------------------X

        Plaintiff JESSICA SMITH, through her counsel, states the following for her

Complaint:

                                PRELIMINARY STATEMENT

        1.       Plaintiff JESSICA SMITH holds a money judgment against a corporation

that is not a party to the present action. Here, she seeks an order/judgment, pursuant to

N.Y. CPLR 5227 and 5225, directing Defendant PAYPAL, INC.                              Pa

counsel money that PAYPAL, INC. holds belonging to the non-party judgment debtor.



                                          JURISDICTION

        2.       This Court has diversity jurisdiction over this matter, pursuant to 28

U.S.C. § 1332, because Plaintiff and Defendant have no domicile in the State of New

York and the amount in controversy in this action is $135,000.00 exclusive of interest

and costs.



                                               VENUE

        3.       Pursuant to 28 U.S.C. § 1391(b)(1) and/or (3), the venue chosen is proper.




                                                  -1-
        Case 1:20-cv-03321-GHW Document 5 Filed 04/29/20 Page 2 of 5




                                          PARTIES

         4.      Plaintiff JESSICA SMITH (           a      SMITH ) is an individual who is

domiciled in the State of Utah.

         5.      Defendant PAYPAL, INC. (             a      PAYPAL ) is a corporation that

is domiciled in the State of Delaware (where it was legally formed) and the State of

California (where its principal place of business is located).

         6.      PAYPAL is authorized and registered with the State of New York

Department of State, Division of Corporations, to conduct business in the State of New

York and has an official registered agent for service of process located in the State of

New York, County of New York.



                                        FIRST CLAIM

                       (TURNOVER ORDER/JUDGMENT UNDER
                             N.Y. CPLR 5227 AND 5225)


         7.      Plaintiff repeats and re-alleges all allegations in this Complaint.

         8.      On March 10, 2020, the Supreme Court of the State of New York, County

of Suffolk, entered a money judgment (under index # 604498/2020) in favor of SMITH

against Saga Outerwear, LLC a/k/a Saga Outwear, LLC a/k/a Saga (hereinafter Sa a

 J             D b     ) for the amount of $135,000.00 with interest from July 31, 2019.

         9.      SMITH      counsel recently learned that PAYPAL had money belonging to

Saga.

         10.     Acc          , SMITH      counsel served PAYPAL with an Information




                                              -2-
        Case 1:20-cv-03321-GHW Document 5 Filed 04/29/20 Page 3 of 5



Subpoena with Restraining Notice to Garnishee, pursuant to N.Y. CPLR 5222 and 5224.

         11.       In response to the Information Subpoena with Restraining Notice to

Garnishee,      PAYPAL          responded        that        it   froze     $64,682.66    for   username

    amallett@sagaouterwear.com” and account # XXXXXXXXXXXXXXX8728.1

         12.       N.Y. CPLR 5227 and 52252 allows a judgment creditor to move to direct a

garnishee to pay money or debts owed to a judgment debtor directly to the judgment

creditor to satisfy an outstanding money judgment.

         13.       Accordingly, SMITH requests that, pursuant to N.Y. CPLR 5227 and/or

5225, this Court issue an Order/Judgment for the following relief:

                   A.      Directing PAYPAL to turnover to SMITH                        counsel (Peter M.

Agulnick, P.C.)          all   money that        PAYPAL            currently holds       under username

    amallett@sagaouterwear.com a /               acc              b       XXXXXXXXXXXXXXX8728;

                   B.      Directing PAYPAL to continue                             SMITH counsel all

money that in the future may come into PAYPAL                                  possession for username

    amallett@sagaouterwear.com a /               acc                  b    XXXXXXXXXXXXXXX8728

               a                      SMITH        $135,000.00                    ( c

July 31, 2019); and

                   C.      Directing PAYPAL                               SMITH counsel all money that

in the future may c                   PAYPAL                              that is owned by, or owed to,

J           D b         Sa a                 a                            SMITH   $135,000.00

         1       The beginning digits of this account number have been redacted Xs to prevent identity
theft. Upon request, Plaintiff will provide the full account number to the Court and Defendant.
         2       Acc                  a CPLR c a Da            D. S      , CPLR 5225 a
or money that is being sought; CPLR 5227, when it is a debt owed to the judgment debtor. Because the
     b                a a       b                 c              b e to draw, lawyers base their application
on both provisions together, a acc ab               b ca       c     a         a     ab         a . Da
D. Siegel, New York Practice § 510 (4th ed. 2005) (emphasis added).



                                                       -3-
      Case 1:20-cv-03321-GHW Document 5 Filed 04/29/20 Page 4 of 5



(including interest from July 31, 2019).


                                           SECOND CLAIM

    (COSTS AND DISBURSEMENTS AGAINST DEFENDANT PAYPAL BUT
    ONLY IF PAYPAL ANSWERS AND OPPOSES THE PRESENT ACTION)


       14.     Plaintiff repeats and re-alleges all allegations in this Complaint.

       15.     Both CPLR 5227 and 5225 provide for the award of costs and

disbursements against a garnishee, like PAYPAL, if the garnishee answers and disputes

the relief requested in a turnover application.

       16.     Accordingly, if PAYPAL does not answer present action and does not

dispute the relief that Plaintiff request in the present action, then Plaintiff SMITH does

not request cost or disbursements against PAYPAL. However, if PAYPAL answers and

opposes the present action, then Plaintiff SMITH requests costs, disbursements, and such

other appropriate relief against PAYPAL.

       WHEREFORE, Plaintiff JESSICA SMITH demands an Order/Judgment

containing the following relief:

               I. On the First Claim:

                         A.            Directing PAYPAL, INC. to turnover to JESSICA

SMITH      c        (P           M. Agulnick, P.C.) all money that PAYPAL, INC. currently

                         a         amallett@sagaouterwear.com        a /   acc        b

XXXXXXXXXXXXXXX8728;

                         B.            Directing PAYPAL, INC. to continue to turnover to

JESSICA SMITH c                    a            a              a c         PAYPAL, INC.

                             a         amallett@sagaouterwear.com    a /   acc        b


                                                    -4-
      Case 1:20-cv-03321-GHW Document 5 Filed 04/29/20 Page 5 of 5




                           ,,,.8728 up to the unsatisfied portion of JESSICA SMITH's
                        ....




$135,000.00 judgment (including interest from July 31, 2019); and

                      C.       Directing PAyP AL, INC. to turnover to JESSICA

SMITH's counsel all money that in the future may come into PAYPAL, INCo's

possession that is owned by, or owed to, Judgment Debtor Saga Outerwear, LLC a/k/a

Saga Outwear, LLC a/k/a Saga up to the unsatisfied portion of SMITH's $135,000.00

judgment (including interest from July 31, 2019).

               II.   On the Second Claim:         If PAyP AL, INC. does not answer the

present action and does not dispute the relief that Plaintiff SMITH requests, then Plaintiff

does not request cost or disbursements against PAYPAL, INC. However, if PAYPAL,

INC. answers and opposes the present action, then Plaintiff SMITH requests costs,

disbursements, and such other appropriate relief against PA YPAL, INC.

               III. Misc.: Such other relief that is appropriate.


Dated:         Manhasset, New York
               April 28, 2020

                                      Yours, etc.,

                                      PETERM. AGULNICK, P.C.


                                                   Peter M. Agulnick
                                      Attorney for Plaintiff
                                      JESSICA SMITH
                                      1129 Northern Blvd., Suite 404
                                      Manhasset, New York 11030-3022
                                      (212) 571-2266
                                      (Our File # 483-001)




                                            -5-
